DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             Status of the Claims
2.	Claims 1-8 are currently pending. Claim 5 is withdrawn as being drawn to a non elected invention.  Claims 1-4 and 6-8 are currently under examination.  This office action is the first office action on the merits of the claims. 
Election/Restrictions
3.	Applicant’s election without traverse of Group I claims 1-4 and 6-8 in the reply filed on 09/24/2021 is acknowledged.
Claim 5 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/24/2021.
Claim Interpretation
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-4 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Concerning claim 1 the claim recites “optionally, a comonomer content of up to 10% by mol” which renders the claim indefinite as it is not clear if this is an indication that the maximium amount of comonomer present in the polymer is 10 mol% or if this is an indication that because the limitation is optional there is no limit on the amount of comonomer which can be present in the polymer provided that the polymer is a butene-1 polymer. For the purpose of examination of prior art the limitation is given its broadest reasonable interpretation  interpreted such that the amount of comonomer present is optional and as such any amount of comonomer can be present so long as the polymer is a 1-butene polymer, that is a polymer which comprises 1-butene. 
Concerning claim 2 the claim recites “having DH TmII values” which renders the claim indefinite as it is not clear what DH TMII values are.  For the purpose of examination of the prior art DH TmII is interpreted as being a global meting enthalpy or the area under a melting temperature peak of a differential scanning calorimetry curve (see applicants specification 0041).  
Claims 3-4 and 6-8 are rejected as being dependent from a rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa (JP 2000-007722 A; all citations refer to an English language machine translation which is provided unless otherwise stated).
Concerning claim 1, 3-4 Ogawa teaches a copolymer of ethylene propylene and 1-butene which is indicated to have a glass transition temperature of -30 °C, A Mw of 110,270, a Mw/Mn of 1.83 a melt flow rate at 190 °C of 120 and an intrinsic viscosity of 0.62 dl/g (paragraph 0072 and 0070).  
It should be noted that the indication of a 1-butene polymer is given its broadest reasonable interpretation of a polymer which comprises 1-butene and the limitation which indicates a maximum amount of comonomer is an optional limitation that need not be present. 
These values correspond to the claimed properties of the polymer except that the intrinsic viscosity is indicated to be measured in xylene solution instead of in tetrahydronaphthalene.  It should be noted that while intrinsic viscosity of a polymer may not be the same if the solvents are significantly different, if the solvents are similar to one another the intrinsic viscosity of a polymer would also be similar. Xylene is an aromatic hydrocarbon solvent and tetrahydronaphthalene is also a hydrocarbon solvent that includes an aromatic ring which would indicate that the solvents are similar to one another and so the intrinsic viscosity of the polymer in tetrahydronaphthalene would be expected to be similar to the reported value of the polymer in xylene which is within the claimed range.  More over Ogawa teaches the polymer as is currently claimed which include 1-butene, and has the claimed glass transition temperature Mw, Mz, Mw/Mn and Melt flow rate. The viscosity of the polymer would result from the molecular weight and the monomers of the polymer and as is indicated above the polymer of Ogawa teach the claimed monomers and the claimed molecular weight values and melt flow rate.  As such the polymer of Ogawa would be expected to have the claimed intrinsic viscosity. 
Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. 
As such the polymer of Ogawa would be expected to have the claimed intrinsic viscosity value in tetrahydronaphthalene as is claimed. 
Concerning claim 2 Ogawa further teaches that there is a low amount of crystallinity in the polymer as is indicated by the substantially no crystalline melting peak by thermal analysis (paragraph 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its Id. 
As such the polymer of Ogawa would meet the claimed limitations. 
Concerning claim 6 Ogawa teaches that the polymer comprising 1-butene is formed into samples in order to determine the different properties of the polymer (paragraph 0072 and 0067 to 0070) which would correspond to the claimed manufactured article. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Spataro (WO 2015/074830 A1; listed on the IDS filed on 04/26/2021).
Concerning claim 1 and 3 Spataro teaches a high melt flow butene-1 copolymer preferably containing from 2.5 to 4.5 % by weight of ethylene having a melt flow rate of  190 C and 2.16 kg ranging from 200 to 1500 (paragraph 0010). The Mw/Mn value of the polymer is indicated to preferably be lower than 2.5 and the Mw is equal to or higher than 60,000 and the intrinsic viscosity measured in tetrahydronaphthalene of preferably 0.2 to 0.6 dl/g (paragraph 0014).  Ethylene has a molar mass of 28.05 and 1-butene has a molar mass of 56.11 which can be used to determine that the maximum wt% of 4.5 wt% of ethylene would correspond to approximately 8.61 mol% of ethylene, indicating that the amount of comonomer in the polymer would preferably be below 10 mol%.  This would give values for the claimed properties that are at very least overlapping ranges with the claimed ranges. 
Spataro does not explicitly teach a broadly disclosed Mz value. 
However, Mz is always greater than or equal to  Mw and as such the indication of a Mw of greater than 60,000 would provide an overlapping range with the claimed range of Mz of greater than 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed values of the indicated properties because Spataro teaches values within the claimed range or overlapping ranges with the claimed ranges. 
Concerning claim 2 and 4 Spataro does not specifically teach the claimed DH TmII value or the claimed glass transition value. However Spataro does teach that there is a small but measurable crystallinity of the polymer (paragraph 0012), which would in turn indicate that there is a glass transition temperature (Tg) value resulting from the amorphous to crystalline transition.  As the DH TmII value is interpreted to be a global meting enthalpy or the area under a melting temperature peak of a differential scanning calorimetry curve (see applicants specification 0041) this value would result from the type of crystal that is formed, which in turn is a result of the monomer amounts in the polymer, and the amount of crystallinity in the polymer, which would additionally result from the monomer amounts present in the polymer. The Tg value would also result from the amount of the different monomers present in the polymer. 
As is indicated above Spataro teaches the claimed 1-butene polymer which includes containing from preferably 2.5 to 4.5 % by weight of ethylene (paragraph 0010) which is within the optional claimed range of less than 10% of comonomer. As such because Spataro teaches the polymer having the same monomers in the same amounts it would be expected that it would have the same crystallinity 
Spataro as is indicated above preferably teaches from 2.5 to 4.5 wt% of ethylene in the polymer (paragraph 0010).  This in would correspond to an ethylene mol% of from approximately 8.6 to 4.88 mol% of the polymer. It should be noted that applicant indicates examples in their specification that includes 3.1, 5.6 and 7.3 mol % of ethylene and which have Tg values of -17, -20 and -20 °C respectively (Applicants specification pg 16 Table 2) where the polymers that have the highest Tg values are those that have the lowest amount of ethylene present in the polymer.  This provides evidence that 1-butene polymers having the amount of ethylene indicated by Spataro that is within the optionally claimed range would have the claimed glass transition temperature value. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. 
As such since the polymer of Spataro teaches the same polymer having the claimed monomer amounts as the claimed polymer, the polymer of Spataro would have the claimed DH TmII and Tg values as is claimed. 
Concerning claim 6, 8 Spataro further teaches that the 1-butene polymer is used a part of a hot melt adhesive composition which is used as a glue in the paper and packaging industry and in furniture manufacture (see abstract). The glue made from the hot melt adhesive composition indicated by Spataro would correspond to the claimed manufactured article. 
Concerning claim 7 Spataro does not specifically teach that the 1-butene polymer is used in a manufactured article that is a film or fibers. Spataro does teaches that the 1-butene polymer is used a part of a hot melt adhesive composition which is used as a glue in the paper and packaging industry and in furniture manufacture (see abstract).
However Spataro does indicate that Hot melt adhesive composition of thermoplastic polyolefins are known to be used for producing films (paragraph 0004) and further teaches that hot melt adhesives in the furniture industry  can be used as coatings (paragraph 0080) and the use of an adhesive as a coating would result in the formation of a film. 
because Spataro teaches that hot melt adhesive compositions are used as films.  

                                                                                    Conclusion
7.	 Claims 1-4 and 6-8 are rejected. No claims are currently allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763